Marshall, Justice.
In this case, the appellee former wife has filed an attachment for contempt against the appellant former husband because of his failure to pay alimony and child support under the parties’ 1973 divorce decree. As of May 8, 1980, the trial court found the appellant to be $8,327.78 in arrears in his payment of alimony and child support. The court ordered the appellant to purge himself of contempt by paying $1,260 to the appellee on or before May 8, and by paying her another $1,260 on or before August 1. In addition, the court ordered the appellant to pay the appellee $140 pér month as child support, *815commencing January 1, 1980.
Submitted October 3, 1980
Decided November 25, 1980
Rehearing denied December 17, 1980.
Betty J. Walker, Peter R. Emmons, for appellant.
W. L. Salter, Jr., for appellee.
In this appeal, the appellant argues that he is disabled (as found by the trial court) and that he is therefore unable to pay the arrearages for which he has been adjudicated in contempt. Under the facts present here, the trial court was authorized to conclude that the appellant is able to pay these sums. In June of 1979, the appellant received a disability award from the Veterans’ Administration in the amount of $220 per month, and these benefits were awarded to him retroactive to September, 1977. Thé trial court was authorized to find that the appellant could pay the $2,520 from the retroactive award and the $140 per month in child support from his monthly benefits.

Judgment affirmed.


All the Justices concur.